         Case 2:19-cv-00677-MMB Document 1 Filed 02/15/19 Page 1 of 12



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

GREGORY HARRIS,                                      )
on behalf of himself and all others                  )
similarly situated                                   )
                                                     )
                       Plaintiff,                    )       C.A. No.
       vs.                                           )
                                                     )       CLASS ACTION
FIRST ADVANTAGE BACKGROUND                           )
SERVICES CORP.,                                      )
                                                     )
                       Defendant.                    )       Jury Trial Demanded
                                                     )


                                   CLASS ACTION COMPLAINT

                              I.    PRELIMINARY STATEMENT

       1.      This is a consumer class action based upon Defendant’s violation of the Fair Credit

Reporting Act, 15 U.S.C. §§ 1681-1681x et seq. (FCRA). Plaintiff brings this action on behalf of

employment applicants throughout the United States who have been the subject of prejudicial,

misleading and inaccurate background reports performed by the Defendant and sold to employers.

Defendant has adopted and maintained a policy and practice of inaccurately reporting the grades

of criminal infractions, representing that certain offenses are more serious than they actually are.

For example, Defendant routinely misreports summary offenses, a separate and less serious

category of criminal offense, as misdemeanors. Defendant’s practice harms consumers seeking

employment by prejudicing their prospective employers with inaccurate adverse information, and

harms interstate commerce as a whole.

                              II.    JURISDICTION AND VENUE

       2.      Jurisdiction of this Court arises under 15 U.S.C. § 1681p, 28 U.S.C. § 1331.

       3.      Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).
         Case 2:19-cv-00677-MMB Document 1 Filed 02/15/19 Page 2 of 12



                                         III.   PARTIES

       4.      Plaintiff Gregory Harris is an adult individual and citizen of the Commonwealth of

Pennsylvania who resides in Philadelphia, Pennsylvania.

       5.      Defendant First Advantage Background Services Corp. (First Advantage) is a

business entity that provides background screening services, decision-making intelligence, public

record reports and operates as a consumer reporting agency. Defendant First Advantage regularly

conducts business in the Commonwealth of Pennsylvania, and operates a principal place of

business at 1 Concourse Parkway NE, Suite 200, Atlanta, GA 30328.

                               IV.    FACTUAL ALLEGATIONS

A.     Defendant’s Practices As A Consumer Reporting Agency And Furnisher Of
       Consumer Reports For Employment Purposes

        6.     At all times pertinent hereto, Defendant First Advantage was a consumer reporting

agency (CRA) as defined by section 1681a(f) of the FCRA.

        7.     Among other things, the FCRA regulates the collection, maintenance, and

disclosure of consumer credit report information by CRAs, including public record information.

        8.     Defendant obtains distilled and incomplete public record information, including

criminal record history, from third party databases and courthouses and maintains such data in

consumer files that it creates and assembles.

        9.     Defendant sells such consumer files to potential employers wishing to review the

background of various job applicants.

        10.    Upon information and belief, Defendant will, for a fee, additionally review the

background reports it generates and create a “score” based on criteria provided in advance by the

employer ordering the background report, and inform the employer whether the subject of the

background report is eligible for hire based on those criteria.

        11.    Defendant, as a CRA, is required to follow reasonable procedures to assure
                                                  2
         Case 2:19-cv-00677-MMB Document 1 Filed 02/15/19 Page 3 of 12



maximum possible accuracy of the information concerning the individual about whom the report

relates. 15 U.S.C. § 1681e(b).

        12.    Defendant does not, however, maintain reasonable procedures designed to assure

maximum possible accuracy. As a result of its standardized policies and practices, Defendant

routinely fails to report the accurate grade of an offense, misrepresenting the severity of a criminal

offense, so that the individual’s criminal record history appears more serious than it actually is.

        13.    Such mischaracterization causes First Advantage to include records of offenses on

reports that it would otherwise exclude, and which employers may be prohibited by law from

considering.

        14.    Defendant’s practices not only violate the FCRA as a matter of law, the practices

exact serious consequences upon consumer job applicants and interstate commerce.

        15.      Despite its duties to maintain procedures designed to assure maximum possible

accuracy of the criminal record information that it sells to prospective employers, Defendant has

nonetheless deliberately, willfully, intentionally, recklessly and negligently adopted a practice that

disregards this duty, in violation of the FCRA.

B.     Summary Offenses in Pennsylvania

        16.    Pennsylvania statutory law maintains a classification system for criminal offenses

whereby infractions are categorized as “felonies,” “misdemeanors,” and “summary offenses.” 18

P.S. § 106.

        17.    Summary offenses are graded lower than felonies or misdemeanors. Summary

offenses are either defined by statute or provide for a maximum prison sentence of not more than

90 days. 18 P.S. § 106(c).

        18.    Summary offenses in Pennsylvania include a variety of minor infractions such as




                                                  3
         Case 2:19-cv-00677-MMB Document 1 Filed 02/15/19 Page 4 of 12



attaching a nail or tack to a utility pole,1 littering,2 and returning library books more than 30 days

late.3 Common summary offenses include disorderly conduct, loitering and retail theft.

        19.    Often, summary offenses are issued for “quality of life” issues such as sitting on

the steps of an abandoned house, riding a bike on the payment, or drinking a beer in public.

        20.    A defendant facing a summary offense that does not potentially carry a jail sentence

does not have a right to a lawyer.

        21.    Each year, there are tens of thousands of convictions for summary offenses in

Pennsylvania. Between 2013 and 2017, more than 60,000 citations were issued for summary

offenses in Philadelphia alone.

        22.    Summary offenses frequently are initiated by citation. Defendants often simply

resolve such citations by paying them without even going to court.

        23.    Sentences of imprisonment for summary offenses are rare. Often sentences are

limited to fines and costs.

        24.    Pennsylvania law recognizes that summary offenses are significantly less serious

than felonies or misdemeanors by treating them differently than felonies or misdemeanors in post-

conviction matters.

        25.    A Pennsylvania statute permits employers to consider felonies and misdemeanor

convictions to the extent that they relate to a job applicant’s suitability for a job. 18 P.S. § 9125.

However, the statute does not permit employers to consider summary offenses. Cisco v. United

Parcel Servs., Inc., 476 A.2d 1340, 1343 (Pa. Super. 1984).

        26.    Felony and misdemeanor convictions almost never can be expunged in



1
       18 Pa. C.S.A. § 6905.
2
       18 Pa. C.S.A. § 6501.
3
       18 Pa. C.S.A. § 6708.
                                                  4
         Case 2:19-cv-00677-MMB Document 1 Filed 02/15/19 Page 5 of 12



Pennsylvania. However, summary offense convictions can be expunged after the defendant has

been free of arrest or prosecution for five years following the conviction for that offense. 18 P.S.

§ 9122(b)(3)(i).

C.      Electronic Case Records for Summary Offenses in Pennsylvania

        27.     The Administrative Office of Pennsylvania Courts (AOPC) provides electronic

information about Pennsylvania criminal cases, including summary offenses, to the public.

        28.     Information about an individual’s criminal cases in Pennsylvania can be obtained

by any member of the public by searching the Unified Judicial System of Pennsylvania’s web

portal. See https://ujsportal.pacourts.us/docketsheets.aspx.

        29.     Information can also be obtained through bulk distribution of electronic case

records. AOPC sells this information on a recurring basis.

        30.     Upon information and belief, Defendant obtains electronic case record data

generated by AOPC through a reseller.

        31.     One of the data elements that is provided by AOPC for each electronic case record,

where available, is the grade of the offense. Thus, many electronic case records specifically report

the classification of a summary offense. If the grade of the offense is not available, it is left blank.

        32.     Moreover, the grade of a summary offense in the First Judicial District, which

comprises the courts of Philadelphia, can often be identified based upon the assigned case number.

        33.     All case numbers in the First Judicial District are formatted as XX-00-XX-

0000000-0000, and contain two-letter codes which identify the court in which the case was tried

and the nature of the case.

        34.     The code for a case tried in the Philadelphia Court of Common Pleas is “CP,” while

the code for a case in the Philadelphia Municipal Court is “MC.”

        35.     Felony and misdemeanor cases are identified in a separate portion of the case

                                                   5
         Case 2:19-cv-00677-MMB Document 1 Filed 02/15/19 Page 6 of 12



number as “CR.” In contrast, if a case relates solely to a summary offense, the same portion of the

case number will bear the code “SU.”

        36.    Thus, a misdemeanor criminal case brought in the Philadelphia Municipal Court

would bear a case number such as MC-51-CR-1234567-2018.

        37.    In contrast, a case consisting solely of summary offense(s) brought in the

Philadelphia Municipal Court would bear a case number such as MC-51-SU-1234567-2018.

        38.    A finding of guilt on a summary offense in Philadelphia Municipal court can be

appealed to the Court of Common Pleas. Those cases also are assigned case numbers that are

distinct from cases involving felonies and misdemeanors. Those cases will bear the code “SA.”

        39.    Despite these clear and systematic indications of the grade of summary offenses in

Pennsylvania, Defendant First Advantage frequently fails to distinguish between summary

offenses and more serious criminal charges and instead reports summary offenses from

Pennsylvania as misdemeanors.

        40.    First Advantage is familiar with its duty to maintain reasonable procedures to assure

the maximum possible accuracy of the information it sells about consumers, including the grade(s)

of any criminal offense(s) it includes on reports about consumers.

        41.    First Advantage was placed on direct notice of the problems with its practices for

identifying the grades of offenses in the form of a class action lawsuit on the subject, Ghorab v.

First Advantage LNS Screening Systems, Inc. d/b/a First Advantage Background Services Corp.,

No. 2:14-cv-05105 (E.D. Pa.).

D.     The Experience Of The Representative Plaintiff

        42.    In March of 2010, Plaintiff Gregory Harris was charged with two misdemeanors.

He ultimately pled guilty to a single summary offense.




                                                 6
         Case 2:19-cv-00677-MMB Document 1 Filed 02/15/19 Page 7 of 12



        43.    The case number for Mr. Harris’s case was MC-51-CR-0010494-2010. 4

        44.    AOPC’s database accurately reported that the charge for which Mr. Harris pled

guilty was a summary offense.

        45.    In or around February of 2017, Mr. Harris applied for employment with Lowe’s.

        46.    Mr. Harris truthfully stated in the application process that he had no previous felony

or misdemeanor convictions.

        47.    In connection with Mr. Harris’s application, Lowe’s purchased a background

screening report from Defendant First Advantage.

        48.    Using its usual practices and procedures, First Advantage compiled and furnished

a consumer background report regarding Plaintiff to Lowe’s on or about February 16, 2017.

        49.    The report that First Advantage furnished to Lowe’s inaccurately identified the case

as a “misdemeanor” despite the fact that public record of the offense clearly demonstrates that the

disposition of the case as a summary offense.

        50.    Defendant’s inaccurate reporting furthermore gave the misimpression that Plaintiff

had failed to disclose a misdemeanor conviction on his employment application.

        51.    Lowe’s denied Plaintiff’s application for employment based upon Defendant’s

inaccurate report.

        52.    Had Lowe’s known that Plaintiff’s offense was a summary offense, it would have

been on notice that it could not consider the offense under Pennsylvania law.

        53.    Had the grade of Plaintiff’s offense been reported accurately as a summary offense,

the case would not properly have been reported at all in the “Felony Including Misdemeanor”

section of Defendant’s report.



4
        On August 10, 2017, Mr. Harris obtained an expungement of the offense pursuant to 18
P.S. § 9122(b)(3)(i).
                                                 7
            Case 2:19-cv-00677-MMB Document 1 Filed 02/15/19 Page 8 of 12



           54.      Plaintiff subsequently communicated to First Advantage that the information on the

report was not accurate, and included supporting documentation demonstrating the accurate

disposition of a summary offense in the public record.

           55.      Defendant’s practices and procedures described herein affected not only the

Plaintiff but also other consumers about whom Defendant inaccurately reported the grade of an

offense.

           56.      At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.

           57.       At all times pertinent hereto, the conduct of the Defendant, as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal laws and the rights of the Plaintiff herein.

                                 V.    CLASS ACTION ALLEGATIONS

           58.      Plaintiff brings this action individually and as a class action for Defendant’s

violation of the FCRA, pursuant to Rules 23(a) and 23(b) of the Federal Rules of Civil Procedure,

on behalf of the following Classes:

                 a. Nationwide Class: All natural persons residing in the United States and its
                    Territories who, within two (2) years prior to the filing of the Complaint
                    and continuing through the resolution of this case, were the subjects of
                    consumer reports prepared by Defendant which included a criminal offense,
                    and for whom the reports inaccurately identified the grade or level of the
                    offense.

                 b. Notice of Inaccuracy Subclass: All natural persons residing in the United
                    States and its Territories whom within two (2) years prior to the filing of the
                    Complaint and continuing through the resolution of this case, were the
                    subject of consumer reports prepared by Defendant which included a
                    criminal offense, for whom the reports did not accurately identify the grade
                    or level of the offense, and who subsequently sent Defendant a
                    communication indicating that the report did not accurately identify the
                    grade or level of the offense.

                                                       8
         Case 2:19-cv-00677-MMB Document 1 Filed 02/15/19 Page 9 of 12



              c. Pennsylvania Records Subclass: All natural persons residing in the United
                 States and its Territories who, within two (2) years prior to the filing of the
                 Complaint and continuing through the resolution of this case, were the
                 subjects of background reports prepared by Defendant which disclosed a
                 Pennsylvania summary offense as a misdemeanor or more serious offense.

        59.      The Class is so numerous that joinder of all members is impracticable. Although

the precise number of Class members is known only to Defendant, Plaintiff avers upon information

and belief that the Class numbers in the hundreds or thousands. Defendant sells criminal history

record information to thousands of businesses throughout the country, and their reports to such

businesses are standardized, form documents, produced by the same practices and procedures

applicable to all subjects of the reports.

        60.      There are questions of law and fact common to the Class that predominate over any

questions affecting only individual Class members. The principal questions include whether

Defendant, by employing a policy and practice of misidentifying summary offenses as

misdemeanors or more serious offenses, violated section 1681e(b) by failing to follow reasonable

procedures to assure maximum possible accuracy of the information concerning the individual

about whom the report relates.

        61.      Plaintiff’s claims are typical of the claims of the Class, which all arise from the

same operative facts and are based on the same legal theories.

        62.      Plaintiff will fairly and adequately protect the interests of the Class. Plaintiff is

committed to vigorously litigating this matter. Plaintiff has secured counsel experienced in

handling consumer class actions. Neither Plaintiff nor his counsel has any interests which might

cause them not to vigorously pursue this claim.

        63.      This action should be maintained as a class action because the prosecution of

separate actions by individual members of the Class would create a risk of inconsistent or varying

adjudications with respect to individual members which would establish incompatible standards

                                                    9
         Case 2:19-cv-00677-MMB Document 1 Filed 02/15/19 Page 10 of 12



of conduct for the parties opposing the Class, as well as a risk of adjudications with respect to

individual members which would as a practical matter be dispositive of the interests of other

members not parties to the adjudications or substantially impair or impede their ability to protect

their interests.

         64.       A class action is a superior method for the fair and efficient adjudication of this

controversy. The interest of Class members in individually controlling the prosecution of separate

claims against Defendant is small.           Management of the Class claims is likely to present

significantly fewer difficulties than those presented in many individual claims. The identities of

the Class members may be obtained from Defendant’s records.

                                     VI.    CAUSES OF ACTION

                           COUNT ONE – FCRA § 1681e(b) (Class Claim)

         65.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

         66.       Defendant is a “person” and “consumer reporting agency” as defined by sections

1681a(b) and (f) of the FCRA.

         67.       Plaintiff is a “consumer” as defined by section 1681a(c) of the FCRA.

         68.       The above-mentioned reports are “consumer reports” as defined by section

1681a(d).

         69.       Pursuant to sections 1681n and 1681o, Defendant is liable for willfully and

negligently violating the FCRA by failing to follow reasonable procedures to assure maximum

possible accuracy of the information concerning the individual about whom a consumer report

relates, in violation of section 1681e(b).

                          COUNT TWO – FCRA 1681i (Individual Claim)

         70.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

                                                    10
        Case 2:19-cv-00677-MMB Document 1 Filed 02/15/19 Page 11 of 12



length herein.

        71.      Pursuant to sections 1681n and 1681o, Defendant is liable for willfully and

negligently violating the FCRA by failing to conduct a reasonable reinvestigation to determine the

completeness and/or accuracy of information disputed by Plaintiff, in violation of section 1681i.

                                  VII.    JURY TRIAL DEMAND

        72.      Plaintiff demands trial by jury on all issues so triable.

                                  VIII.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks relief in favor of himself and the Class and against the

Defendant as follows:

                 (a)     That an order be entered certifying the proposed Class and Subclasses under

Rule 23 of the Federal Rules of Civil Procedure and appointing Plaintiff and his counsel to

represent the Class;

                 (b)     That judgment be entered against Defendant for statutory damages in the

amount of not less than $100 and not more than $1,000 per violation per Class member, pursuant

to 15 U.S.C. § 1681n(a);

                 (c)     That judgment be entered against Defendant for actual damages, pursuant

to 15 U.S.C. §§ 1681n and 1681o;

                 (d)     That judgment be entered against Defendant for punitive damages pursuant

to 15 U.S.C. § 1681n(a)(2);

                 (e)     That the Court award costs and reasonable attorney's fees pursuant to 15

U.S.C. § 1681n and 1681o; and

                 (e)     That the Court grant such other and further relief as may be just and proper.




                                                   11
        Case 2:19-cv-00677-MMB Document 1 Filed 02/15/19 Page 12 of 12



Dated: February 15, 2019                   Respectfully submitted,


                                           FRANCIS & MAILMAN, P.C.

                                    By:    s/ James A. Francis__
                                           James A. Francis
                                           John Soumilas
                                           David A. Searles
                                           Lauren KW Brennan
                                           1600 Market Street, 25th Floor
                                           Philadelphia, PA 19103
                                           (215) 735-8600

                                           COMMUNITY LEGAL SERVICES, INC.
                                           Sharon M. Dietrich
                                           Jamie Gullen
                                           1424 Chestnut Street
                                           Philadelphia, PA 19102
                                           (215) 981-3700

                                           Attorneys for Plaintiff and the Class




                                      12
